Exhibit 10.2

SIXTH AMENDMENT

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Sixth Amendment” or this “Amendment”) is entered into as of October 26, 2018
(the “Sixth Amendment Closing Date”), by and among HERCULES FUNDING II LLC, a
Delaware limited liability company (“Borrower”), the lenders identified on the
signature page hereof (such lenders, together with their respective successors
and assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), and WELLS FARGO CAPITAL FINANCE, LLC, formerly
known as Wells Fargo Foothill, LLC, a Delaware limited liability company, as the
arranger and administrative agent for the Lenders (in such capacity, “Agent”),
with reference to the following facts, which shall be construed as part of this
Sixth Amendment:

RECITALS

A.

Borrower, Lenders and Agent have entered into that certain Amended and Restated
Loan and Security Agreement dated as of June 29, 2015, as amended by that
certain First Amendment to Amended and Restated Loan and Security Agreement
dated as of December 16, 2015, that certain Second Amendment to Amended and
Restated Loan and Security Agreement dated as of March 8, 2016, that certain
Third Amendment to Amended and Restated Loan and Security Agreement dated as of
April 7, 2016, that certain Fourth Amendment to Amended and Restated Loan and
Security Agreement dated as of April 3, 2017, and that certain Fifth Amendment
to Amended and Restated Loan and Security Agreement dated as of July 31, 2018
(as amended, supplemented, replaced, renewed or otherwise modified from time to
time, the “Loan Agreement”), pursuant to which Lenders and Agent are providing
financial accommodations to or for the benefit of Borrower upon the terms and
conditions contained therein.  Unless otherwise defined herein, capitalized
terms or matters of construction defined or established in the Loan Agreement
(as amended by this Sixth Amendment) shall be applied herein as defined or
established therein.

B.

Borrower, Lenders and Agent have agreed to enter into this Sixth Amendment to
extend the Revolving Credit Availability Period.

AGREEMENT

NOW, THEREFORE, in consideration of the continued performance by Borrower of its
promises and obligations under the Loan Agreement and the other Loan Documents,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower, Lenders and Agent hereby agree as
follows:

1.Ratification of Existing Loan Documents.  Each of the parties acknowledges,
confirms, and ratifies the provisions of the Loan Agreement and the other Loan
Documents, which shall be unmodified and shall continue to be in full force and
effect in accordance with their terms except as expressly provided under this
Sixth Amendment.

 

--------------------------------------------------------------------------------

 

 

2.Amendments to the Loan Agreement.  The Loan Agreement is hereby amended as
follows:

2.1Amendment to Existing Definition.  Section 1.1 of the Loan Agreement is
hereby amended by deleting the definition of “Revolving Credit Availability
Period” in its entirety and replacing it as follows:

“‘Revolving Credit Availability Period’ means the period commencing on the
Original Closing Date and ending on the earlier of (a) January 28, 2019, and (b)
termination pursuant to Section 9.1.”

3.Extension Fee.  On the Sixth Amendment Closing Date, Agent, for its sole and
separate account, shall have earned an extension fee (the “Extension Fee”) equal
to $46,875.00 for the amendments set forth herein, which Extension Fee shall be
due and payable to Agent in full on the Sixth Amendment Closing Date.  On such
date, Agent hereby is expressly authorized by the Borrower to (i) charge such
Extension Fee to the Loan Account, and (ii) designate such Extension Fee as an
Advance under the Loan Agreement.

4.Conditions Precedent.  Notwithstanding any other provision of this Sixth
Amendment, this Sixth Amendment shall be of no force or effect, and Lenders and
Agent shall not have any obligations hereunder, unless and until each of the
following conditions have been satisfied:

4.1Receipt of Executed Sixth Amendment.  Agent shall have received this Sixth
Amendment, duly executed by Borrower, Lenders, and Agent;

4.2Receipt of Omnibus Officer’s Certificate. Agent shall have received a
certificate from an Authorized Person of each of Borrower and HTGC (i) attesting
to the resolutions adopted by the Board of Directors of such Person, authorizing
its execution, delivery, and performance of this Amendment, and authorizing
specific Authorized Persons to execute the same on its behalf, (ii) attesting to
the incumbency and signatures of such specified Authorized Persons, and (iii)
evidencing the formation, existence, and good standing of such Person from the
Secretary of State of its jurisdiction of organization or formation, as
applicable; and

4.3No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing.

5.Representations and Warranties Regarding Loan Agreement.  Borrower hereby
represents and warrants that the representations and warranties contained in the
Loan Agreement are true and correct in all material respects as of the Sixth
Amendment Closing Date, except to the extent that (a) a particular
representation or warranty by its terms expressly applies only to an earlier
date, in which case such representation or warranty was true and correct in all
material respects as of such earlier date, or (b) Borrower has previously
advised Agent in writing as contemplated under the Loan Agreement.  Borrower
hereby further represents and warrants that no event has occurred and is
continuing, or would result from the transactions contemplated

2

 

--------------------------------------------------------------------------------

 

 

under this Sixth Amendment, that constitutes or would constitute a Default or an
Event of Default.

6.Miscellaneous.

6.1Costs and Expenses.  Borrower hereby affirms its obligation under the Loan
Agreement to reimburse the Agent for all Lender Group Expenses paid or incurred
by the Agent in connection with the preparation, negotiation, execution and
delivery of this Sixth Amendment, including but not limited to the attorneys’
fees and expenses of attorneys for the Agent with respect thereto.

6.2Headings.  The various headings of this Sixth Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Sixth Amendment or any provisions hereof.

6.3Counterparts.  This Sixth Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument.  Delivery of
an executed counterpart of a signature page to this Sixth Amendment by either
(i) facsimile transmission or (ii) electronic transmission in either Tagged
Image Format Files (TIFF) or Portable Document Format (PDF), shall be effective
as delivery of a manually executed counterpart thereof.

6.4Interpretation.  No provision of this Sixth Amendment shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party’s having or
being deemed to have structured, drafted or dictated such provision.

6.5Complete Agreement.  This Sixth Amendment constitutes the complete agreement
between the parties with respect to the subject matter hereof, and supersedes
any prior written or oral agreements, writings, communications or understandings
of the parties with respect thereto.

6.6GOVERNING LAW.  THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE INTERNAL CONFLICTS OF LAWS PROVISIONS THEREOF.

6.7Effect.  Upon the effectiveness of this Sixth Amendment, each reference in
the Loan Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby and
each reference in the other Loan Documents to the Loan Agreement, “thereunder,”
“thereof,” or words of like import shall mean and be a reference to the Loan
Agreement as amended hereby.

6.8Conflict of Terms.  In the event of any inconsistency between the provisions
of this Sixth Amendment and any provision of the Loan Agreement, the terms and
provisions of this Sixth Amendment shall govern and control.

3

 

--------------------------------------------------------------------------------

 

 

6.9No Novation or Waiver.  Except as specifically set forth in this Sixth
Amendment, the execution, delivery and effectiveness of this Sixth Amendment
shall not (a) limit, impair, constitute a waiver by, or otherwise affect any
right, power or remedy of, Agent or Lenders under the Loan Agreement or any
other Loan Document, (b) constitute a waiver of any provision in the Loan
Agreement or in any of the other Loan Documents or of any Default or Event of
Default that may have occurred and be continuing, or (c) alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Agreement or in any of the other Loan
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

6.10Release.  BORROWER HEREBY ACKNOWLEDGES THAT AS OF THE DATE HEREOF IT HAS NO
DEFENSE, COUNTERCLAIM, OFFSET, CROSS‑COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
BORROWER’S LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM LENDERS, AGENT, OR THEIR RESPECTIVE
AFFILIATES, PARTICIPANTS OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS,
EMPLOYEES OR ATTORNEYS.  BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND
FOREVER DISCHARGES LENDERS, AGENT, THEIR RESPECTIVE AFFILIATES AND PARTICIPANTS,
AND THEIR PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
SIXTH AMENDMENT IS EXECUTED, WHICH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST
LENDERS, AGENT, OR THEIR RESPECTIVE PREDECESSORS, AGENTS, ATTORNEYS, OFFICERS,
DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF
WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND, IN EACH CASE, ARISING FROM THE LIABILITIES, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR OTHER LOAN
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS SIXTH AMENDMENT.  BORROWER
HEREBY COVENANTS AND AGREES NEVER TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN
EQUITY, NOR INSTITUTE, PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION OR
PROSECUTION OF ANY CLAIM, ACTION OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR
DEMANDS OF ANY NATURE AGAINST LENDERS, AGENT, THEIR RESPECTIVE AFFILIATES AND
PARTICIPANTS, OR THEIR RESPECTIVE SUCCESSORS, AGENTS, OFFICERS, DIRECTORS,
EMPLOYEES, AND PERSONAL AND LEGAL REPRESENTATIVES ARISING ON OR BEFORE THE DATE
HEREOF OUT OF

4

 

--------------------------------------------------------------------------------

 

 

OR RELATED TO LENDERS’ OR AGENT’S ACTIONS, OMISSIONS, STATEMENTS, REQUESTS OR
DEMANDS IN ADMINISTERING, ENFORCING, MONITORING, COLLECTING OR ATTEMPTING TO
COLLECT THE OBLIGATIONS OF THE BORROWER TO LENDERS AND AGENT, WHICH OBLIGATIONS
ARE EVIDENCED BY THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS.

[SIGNATURE PAGE FOLLOWS]

 

5

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment to
Amended and Restated Loan and Security Agreement as of the day and year first
above written.

HERCULES FUNDING II LLC,

a Delaware limited liability company, as Borrower

 

 

By:

Name: Melanie Grace

Title: Secretary

 




WELLS FARGO CAPITAL FINANCE, LLC,

formerly known as Wells Fargo Foothill, LLC,

a Delaware limited liability company,

as Agent and as sole Lender

 

 

By:

Name:

Title:

 

 

 

 

6

 